Title: Spencer Roane to Thomas Jefferson, 22 October 1815
From: Roane, Spencer
To: Jefferson, Thomas


          
            Dear sir.
             Richmond, Octo 22d 1815.
          
          I received, a few days ago, your favour of 12th instant, enclosing the scheme of my opinion, in the case of Martin v Hunter. I am very much flattered and gratified by the receipt of that letter.
          Going up to the springs, about the last of August, I had intended to avail myself of that opportunity, to pay the homage of my respects, to our first Citizen: Your absence from home, both as I went and came, deprived me of that pleasure, which was to me a source of real regret. Beleiving the question discussed in that paper to be of the first importance, and that your willingness to aid the Cause of truth and public utility, was only equalled by your ability to serve it, I had designed, had it fallen in my way, to ask your opinion upon it. With my present impressions on that subject, I am not sure that the opinion (merely,) of any man, could have produced a change: but if there be such an opinion, I am frank to say it would be that of Mr Jefferson.—Finding my friend Colo Monroe at the Spings Springs, I submitted the paper to his perusal, and as he seemed entirely to concur in my conclusions, it strengthened the Claim of this paper to your Inspection. I was therefore highly gratified, when, on my return, he offered to Send it to you.
          I am much flattered and gratified by the receipt of your letter: flattered, by the very civil manner in which you are pleased to speak of my humble labours; and gratified to find, that I have not erred, in the great principles at least, on which the question seems to turn. Your opinion, as far as it goes, is a great authority, both for the considerations before alluded to, and because you are beleived to be equally friendly to the just claim of both governments.
          with sentiments of the highest Consideration respect, and Esteem, I am, Dear Sir,
          
            yr mo: obt servt
            Spencer Roane
          
        